Citation Nr: 1728169	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection is warranted.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Board denied the Veteran's application to reopen the service connection claims.  His appeal was denied by the Court of Appeals for Veterans Claims (CAVC), but granted by the Court of Appeals for the Federal Circuit (CAFC).  The CAFC remanded the issues to the CAVC for a determination as to whether the duty to assist had been met in regard to VA treatment records from the 1990's that were never requested, despite the Veteran's timely notice that he had received treatment.  The CAVC found that the Board had not adequately discussed this issue, and has now remanded the claims back for that purpose.

In May 2017, the Veteran's attorney noted that a claim for TDIU was filed in conjunction with these claims, but had not yet been adjudicated by the RO.  A claim was received in April 2016.  The RO noted in the October 2016 Rating Decision Codesheet that his claim for TDIU was mooted by his 100 percent rating for hearing loss, which is an effective denial of the claim.  The Board construes the Veteran's attorney's May 2017 arguments regarding TDIU to be a notice of disagreement (NOD) to that denial.  Accordingly, the matter must be remanded for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

In this decision, the Board is reopening and granting service connection for a low back and neck disability.  The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ) for appropriate development.

FINDINGS OF FACT

1.  The Veteran's claim to service connect lumbar and cervical spine disabilities was last denied in a June 1993 rating decision.  He did not appeal that decision.  Since then, new and material evidence has been received that relates to unestablished facts necessary to substantiate the claims, and they are reopened.  

2.  His lumbar and cervical arthritis are related to his active duty service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection for lumbar and cervical spine disabilities is now final.  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).

2.  The criteria are met for service connection for lumbar and cervical arthritis.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran has waived any attempts to locate VA treatment records from the 1990's, as his own attempts to locate them failed.  Rather, he has submitted a medical nexus opinion, which is sufficient to reopen and grant the service connection claims on appeal.

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims to service connect a low back disability and a neck disability were last denied in a June 1993 rating decision, because the evidence did not show a relationship to service.  He did not appeal that decision, therefore, it is final.  Since then, evidence was received in May 2017 that shows a relationship between either disability and his service.  This is new and material and raises the possibility of substantiating the claims; therefore, the claims are reopened.

The Board notes that the Veterans Benefits Management System (VBMS) appears to show the receipt of service treatment records (STRs) in July 2014.  Upon review, it does not appear that a date stamp for the records was scanned into VBMS.  However, the June 1993 rating decision indicates that his STRs were reviewed, and therefore were of record.  The Veteran has not argued that his STRs were not previously of record, and there is no other suggestion that is the case.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) pertaining to receipt of service department records are not for application.

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is diagnosed with lumbar and cervical arthritis.  In December 2016, 
Dr. E.W.A. authored an opinion in favor of service connection for both disabilities.  

The doctor noted that he had reviewed the record, and indicated the Veteran entered service without any spinal abnormalities.  The Veteran testified that he injured his back during a physical therapy test, which he did not seek treatment for.  Indeed, his STRs do not show this incident.  But, his STRs do show that in March 1977, he was treated after an assault, for pain that extended from his head to his low thoracic spine.  He was treated again for low back pain and back pain when coughing, in January and March 1978.  The Veteran also testified that his pain was in the lower lumbar and sacroiliac region.

Following service, the record shows the Veteran sought treatment for low back pain, brought upon especially while bending over, in September 1980.  He was diagnosed with strain and continued to receive treatment.  A February 1981 X-ray showed lumbar spondylolysis.  At that time, the Veteran had complained of a gradual onset of pain rather than a specific injury.  The examining physician did not find the pain to be attributable to an acute injury.  In January 1982, he was diagnosed with chronic annular strain.  He continued to have treatment, and was again diagnosed with chronic annular strain in July 1982.  It was noted his symptoms were related to bending and lifting.  He finally noted the Veteran was in a motor vehicle accident in July 1984, but that the Veteran had reported at that time that he had had back pain since service.

In regard to the lumbar spine, Dr. E.W.A. opined that it was at least as likely as not that his current arthritis is related to complaints and treatment shown in service.  Specifically, his pain in service was in the low back and the sacroiliac regions.  After service, his work at the shipyards caused him to have pain in the same locations, which was documented starting in September 1980.  There were no intervening injuries between June 1978 (when he separated from service) and September 1980.  Rather, the evidence shows that he had a gradual onset of pain, which was located in the same locations as his in-service injuries, while he was working, which was within only a few years from separation.  Dr. E.W.A. noted that the treating physician in 1981 emphasized the insidious nature of the Veteran's symptoms, which could not be attributed to a recent or obvious injury.  

Dr. E.W.A. explained that an annular strain is damage to the annulus, the outer protective layer of a spinal disc, which protects the nucleus.  Once the annulus is damaged, the disc can no longer withstand normal twisting stresses applied to it.  Annular fibers do not deteriorate due to age, but rather due to damage and subsequent scarring.   Once the disc is significantly injured, minimal flexion activities such as bending over or shoveling can result in acute episodes of disabling pain.  The Veteran complained of disabling pain while still in service.  Records shortly after service show that his pain was became symptomatic while bending.  The description of the pain corresponds to a disc injury, which radiological equipment would not have been able to fully detect in 1978; however, an annular strain is a disc injury, diagnosed in 1982, which progressed to a herniated disc in June 1985.  Dr. E.W.A. did not think that the motor vehicle accident caused the herniated disc, as the evidence shows existing problems at the time of the accident.  Rather, the annulus was damaged irreparably while in service, but did not begin to fully manifest until after a few years of use.  He opined that it was as likely as not that his lumbar spine arthritis was related to the pain in service.

In regard to the cervical spine, Dr. E.W.A. noted that the assault report showed lacerations to the clavicle, and pain from the head to the thoracic region.  He indicated the C4 vertebrae sits at or above the level of the clavicle.  Although the examination at the time of the assault was normal, the doctor explained that spinal injuries do not always immediately manifest.  A March 1986 X-ray shows arthritis of the cervical spine, located in the same location at the in-service assault.  The record suggests no other cause or injury.  He opined that it was at least as likely as not that his cervical arthritis is related to the assault in service.

Accordingly, this is the only evidence directly addressing service connection.  The Board finds that, based on this opinion, that service connection for lumbar and cervical arthritis is warranted.



ORDER

The claims of entitlement to service connection for lumbar and cervical spine disabilities are reopened.  

Service connection is granted for lumbar arthritis.

Service connection is granted for cervical arthritis.


REMAND

As mentioned in the Introduction, the claim for TDIU is being remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Although he is rated as 100 percent disabled due to his bilateral hearing loss, he may nonetheless qualify for TDIU due to other disabilities, which would in turn potentially qualify him for special monthly compensation.  Given VA's duty to maximize benefits, this issue must be fully developed.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


